Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Final office is a response to the papers filed on 07/29/2022.
Claims 1-13 and 21-22 are pending, claims 14-20 are cancelled.

Response to Arguments
Applicant's arguments file on 07/29/202 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rejman et al. (Pub. No. 2016/0067859 A1) further in view of Ito et al., (WO 201314890 A2).



Regarding claims 1 and 9, Rejman discloses:

A battery pack (see Fig. 1-2, (see par [0008-0009], a hand tool battery) comprising: 
a housing (see Fig. 1-2, housing 52a); 
one or more battery cells within the housing (see Fig. 1-2, battery 26a); 
a user-interface configured to receive an input from a user (see Fig. 1-2, keyboard 66b, see par [0036-0037], activation means (element) 32b having a keyboard 66b. before operation, an operator....); and 
a controller having an electronic processor and a memory, the controller configured to receive a signal, from the user-interface, corresponding to the input, verify the signal, and enable the battery pack based on verification (see par [0036-0040], if the operator cannot input the correct PIN, activation means 32b prevents operation of hand tool...., ... controller. ...).
However, Rejman fails to disclose:
store, in the memory, a user-set code, receive a signal, from the user-interface, corresponding to the input, verify, based on the signal, that the input matches the user-set code.
Thus, Ito discloses:
store, in the memory, a user-set code, receive a signal, from the user-interface, corresponding to the input, verify, based on the signal, that the input matches the user-set code (see Fig. 2-4, Abstract, a first memory (16) that stores at least one pass code...., see spec, each memory 16, 46, 126 comprises at least one pass code ....., see Fig. 5-6, two pass codes are match.....).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hand tool module of Rejman to include an user-set code in order to enable operation of the battery pack (see Ito Spec).


Regarding claims 2 and 10, Rejman discloses:
wherein the controller is further configured to disable the battery pack based on the verification (see par [0036-0040], if the operator cannot input the correct PIN, activation means 32b prevents operation of hand tool....,).

Regarding claims 21 and 22, Ito discloses:
wherein the controller is further configured to place the battery pack into a sleep mode based on verification, wherein requests for power are ignored by the controller (see Spec, When the control means determines that the identification code inputted via the identification input means coincides with the identification code stored in the identification code storage means, it changes the tool operational state from the tool unusable mode to the ordinary operation mode.... [wherein unusable mode is an idle mode or sleep mode because the battery pack is not able to charge or discharge at this time]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rejman et al. (Pub. No. 2016/0067859 A1) and Ito et al., (WO 201314890 A2) in view of Johnson et al. (CN 1989674 A).


Regarding claim 3, Rejman fails to disclose:
further comprising a switch.
Thus, Johnson discloses:
further comprising a switch (see spec, can be located in the cell 50 of the shell 65 on the button switch 160...., switch 175..., switch 180...).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hand tool module of Rejman to include an a switch in order to enable the fuel gauge (see Johnson Spec).

Regarding claims 4, 11, and 12, Johnson discloses:
wherein the switch is configured to electrically connect two or more battery cells from each other, wherein the battery pack is enabled by closing the switch (see Spec, can be located in the cell 50 of the shell 65 on the button switch 160...., switch 175..., switch 180... ...[wherein the switch for turn ON/OFF charging/discharging. Therefore it is use for enable the battery pack]).

Regarding claims 5 and 13, Johnson discloses:
wherein the switch is configured to electrically connect the one or more battery cells from an electrical terminal, wherein the battery pack is enabled by closing the switch (see Spec, can be located in the cell 50 of the shell 65 on the button switch 160...., switch 175..., switch 180...[wherein the switch for turn ON/OFF charging/discharging. Therefore it is use for enable the battery pack]).

Regarding claim 6, Johnson discloses:
wherein the user-interface is at least one selected from a group consisting of a push-button keypad, a touch screen, a biometric scanner, and a lock (see Spec. the fuel gauge 155a can include a push button 160.....).

Regarding claim 7, Johnson discloses:
wherein the user-interface includes a fuel gauge and a button (see Spec. the fuel gauge 155a can include a push button 160.....).

Regarding claim 8, Johnson discloses:
wherein the input is received via the button (see Spec. the fuel gauge 155a can include a push button 160.....).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851